Case 2:18-cv-13443-BAF-DRG ECF No. 91, PageID.2184 Filed 02/09/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

OAKLAND TACTICAL SUPPLY LLC, et al.,

       Plaintiffs,                                            Civil Action No. 18-CV-13443

vs.                                                           HON. BERNARD A. FRIEDMAN

HOWELL TOWNSHIP,

      Defendant.
_____________________________________/

        OPINION AND ORDER DENYING PLAINTIFFS’ MOTION FOR
RECONSIDERATION AND FOR LEAVE TO FILE A THIRD AMENDED COMPLAINT

               This matter is presently before the Court on plaintiffs’ motion for reconsideration and

for leave to file a third amended complaint [docket entry 86]. Defendant has filed a response in

opposition and plaintiffs have filed a reply. Pursuant to E.D. Mich. LR 7.1(h))2), the Court shall

decide this motion without a hearing.

               Plaintiffs seek reconsideration of the Court’s order dismissing their second amended

complaint. This Court’s Local Rule 7.1(h)(3) requires plaintiffs seeking reconsideration to show

a “palpable defect” in the Court’s ruling and that “correcting the defect will result in a different

disposition of the case.” “A ‘palpable defect’ is a defect which is obvious, clear, unmistakable,

manifest, or plain.” Mich. Dep’t of Treasury v. Michalec, 181 F. Supp. 2d 731, 734 (E.D. Mich.

2002). Plaintiffs’ motion is also brought under Fed. R. Civ. P. 59(e). “A court may grant a Rule

59(e) motion to alter or amend if there is: (1) a clear error of law; (2) newly discovered evidence;

(3) an intervening change in controlling law; or (4) a need to prevent manifest injustice.” Intera

Corp. v. Henderson, 428 F.3d 605, 620 (6th Cir. 2005).

               Plaintiffs have not identified a palpable defect in the Court’s order of dismissal. Nor
Case 2:18-cv-13443-BAF-DRG ECF No. 91, PageID.2185 Filed 02/09/21 Page 2 of 7




have they shown that the Court committed a clear error of law or that the dismissal should be

vacated due to newly discovered evidence or an intervening change in the law or to prevent manifest

injustice. Rather, plaintiffs mistakenly assert that the Court misunderstood their complaint, failed

to draw all reasonable inferences in the light most favorable to them, and improperly required them

to allege that they had exhausted their administrative remedies (or that doing so would have been

futile).

                Plaintiffs are incorrect. Regarding the first two points, the Court fully understood

the complaint to allege that plaintiffs seek to build an outdoor 1,000-yard shooting range and that

defendant would not allow the construction of such a facility. See Op. & Order Granting Def.’s Mot.

to Dismiss at 1-2. But plaintiffs also alleged that defendant “effectively bann[ed] all firearms ranges

within the township,” Second Am. Compl. ¶ 4, an allegation that could have raised Second

Amendment concerns under the Seventh Circuit’s Ezell cases, and the Court found this allegation

to be implausible in light of defendant’s zoning ordinances that allow for shooting ranges. See Op.

& Order at 7. Regarding plaintiffs’ third point, the Court did not dismiss the complaint because

plaintiffs failed to allege that they had exhausted their administrative remedies. The Court merely

noted the implausibility of plaintiffs’ allegation that defendant would not allow the construction of

the shooting range at issue given plaintiffs’ failure to allege that they had taken any steps to present

defendant with a request (e.g., by seeking conditional rezoning or a special use permit) that was

limited to the particular parcel leased by plaintiff Oakland Tactical LLC.

                The Court dismissed the complaint in this matter because plaintiffs based their claim

on the outlandish proposition that Howell Township violated their Second Amendment rights by

denying the application submitted by Oakland Tactical LLC’s member, Mike Paige, to amend the


                                                   2
Case 2:18-cv-13443-BAF-DRG ECF No. 91, PageID.2186 Filed 02/09/21 Page 3 of 7




township zoning ordinance so as to allow for shooting ranges throughout the AR district. Had the

township approved Paige’s application, the township would have been obligated to approve any

application for a shooting range on any parcel within this district so long as “dimensional

regulations” (e.g., setback requirements) were met. As the Court further noted, two-thirds of all

Howell Township land (13,500 acres) is zoned AR. No provision of the Constitution, including the

Second Amendment, requires government entities to grant an amendment to their zoning ordinances

to permit any particular activity, whether it be to build cement factories, graze cattle, or construct

long-distance shooting ranges. If a person wishes to construct a building or engage in an activity

that is not permitted under existing zoning rules, there are procedures available under Michigan law

whereby the owner (or lessee) may seek an exception for his piece of property. Until now, plaintiffs

have never alleged that these procedures are unavailable to them. Manifestly, the procedure is not

to ask the zoning authority to amend the zoning ordinance to permit the activity in question

everywhere that has the same zoning designation as the applicant’s parcel.

               In short, plaintiffs have shown no error in the Court’s dismissal of their complaint.

Their motion for reconsideration of, or to alter or amend, that ruling is therefore denied.

               As noted, plaintiffs also seek leave to file a third amended complaint (i.e., the fourth

version of their complaint in this case). Regarding such post-judgment motions, the Sixth Circuit

has stated:

               Although Rule 15(a) “plainly embodies a liberal amendment policy,”
               Morse, 290 F.3d at 800, there is a “heavier burden” when requests to
               amend are made after an adverse judgment, Leisure Caviar, 616 F.3d
               at 616.

                                             *    *   *

               In addition to the Foman factors of undue delay, bad faith, dilatory

                                                  3
Case 2:18-cv-13443-BAF-DRG ECF No. 91, PageID.2187 Filed 02/09/21 Page 4 of 7




               motive, undue prejudice, and the futility of the proposed amendment,
               post-judgment requests to amend require that the district court “also
               take into consideration the competing interest of protecting the
               finality of judgments and the expeditious termination of litigation.”
               Morse, 290 F.3d at 800 (internal quotation marks omitted). This latter
               inquiry includes asking whether the claimant has made a “compelling
               explanation” for failing to seek leave to amend prior to the entry of
               judgment. Leisure Caviar, 616 F.3d at 617; Morse, 290 F.3d at 800.
               It is intended to keep plaintiffs from using the district court “as a
               sounding board to discover holes in their arguments,” and from
               avoiding the narrow grounds for post-judgment relief under Rules 59
               and 60. Leisure Caviar, 616 F.3d at 616.

Pond v. Haas, 674 F. App’x 466, 472-73 (6th Cir. 2016).

               Plaintiffs indicate that their third amended complaint would clarify that they seek to

construct and use a long-range outdoor facility. No such clarification is necessary, as the original

complaint, the first amended complaint, and the second amended complaint clearly made this

allegation.

               Plaintiffs also indicate that their third amended complaint would

               clarify . . . that the parties had reached an impasse and that no further
               avenues of relief were available or likely to be fruitful, as the
               Township had foreclosed them. The parties’ positions were final
               with respect to Plaintiff Oakland’s ability to obtain approval of any
               kind to build an outdoor shooting range on the Property, and
               Plaintiffs seek leave to amend the Complaint to clarify this further
               and that they are not seeking a broad zone change, but were
               instructed by the Township that seeking such a broad zone change
               was their only potential avenue for being allowed to construct an
               outdoor range on the Property.

Pls.’ Br. at 7-8. It appears that the relevant allegations in the proposed third amended complaint

include the following:

               38.Of the approximately 20,000 acres regulated by the Howell
               Township Zoning Ordinances, the only district providing for
               stand-alone recreational facilities (ones not connected to other
               permitted uses in the zone) is the Highway Service Commercial

                                                  4
Case 2:18-cv-13443-BAF-DRG ECF No. 91, PageID.2188 Filed 02/09/21 Page 5 of 7




            District (“HSC District”) consisting of 7 parcels with a total area of
            less than 30 acres. Recreational facilities in the HSC District are only
            allowed under a special use permit that requires the use not to
            interfere with the permitted principle uses, and thus, it would have
            been futile to apply for a special use permit within such zone (even
            if sufficient land were available for the proposed CMP-promoted
            long-distance types of rifle practice and competitions, which it is
            not), as such a permit application would have been rejected.” [sic]

                                          *    *   *

            47.Howell Township zoning officials advised Oakland to apply for
            a text amendment to the Howell Township Zoning Ordinances as the
            only avenue available to allow shooting ranges in the AR Zoning
            District, stating that a conditional use permit, special permit, or a
            site-specific zone change was not available for a shooting range on
            Oakland’s Property; for this reason, applying for such permits or a
            site-specific zone change would have been futile.

                                          *    *   *

            56. Oakland’s managing member, Mr. Paige, was advised in
            meetings with Howell Township officials that the Zoning Ordinance
            as interpreted by the forecloses the use of the Property as an outdoor
            firearms training range. The Township explicitly advised Plaintiff
            Oakland that the only way to permit an outdoor shooting range on the
            Property would be to amend the Zoning Ordinance through a text
            amendment, which was not Oakland’s desired approach as it would
            affect many other areas in the Township and open up land in the area
            to competitors.

            57. When considering whether to adopt the proposed text
            amendment, the Township Planning Commission was advised by
            Township personnel that it could take more time to consider making
            changes to the proposed text amendment, such as allowing outdoor
            firearms training ranges to be permitted by a conditional use permit,
            and the Commission rejected this opportunity by voting against
            taking additional time to consider zoning and permitting alternatives.
            The Township Planning Commission then voted to recommend to the
            Township to deny the text amendment. The Township accepted the
            recommendation of the Township Planning Commission and denied
            the text amendment. Based on the text of the Ordinance and its
            interpretation by the Township, any other action by Plaintiff Oakland
            to change the allowable uses of the Property to include an outdoor

                                               5
Case 2:18-cv-13443-BAF-DRG ECF No. 91, PageID.2189 Filed 02/09/21 Page 6 of 7




               firearms training range, including by seeking conditional rezoning of
               that parcel or by applying for a special use or conditional use permit,
               would have been futile.

               The additional allegations plaintiffs would make in their proposed third amended

complaint are not simple clarifications, but extensive, new assertions that are plainly a reaction to

the Court’s explanation for dismissing the second amended complaint.              Plaintiffs offer no

explanation as to why these facts were not pled earlier, to say nothing of the “compelling

explanation” they are required to present “for failing to seek leave to amend prior to the entry of

judgment.” Pond, 674 F. App’x at 473. As noted above, such a showing is required in order “to

keep plaintiffs from using the district court as a sounding board to discover holes in their arguments,

and from avoiding the narrow grounds for post-judgment relief under Rules 59 and 60.” Id.

(citations and internal quotation marks omitted). Plaintiffs have plainly used the Court in this

fashion to determine how to draft their proposed third amended complaint. Sixth Circuit precedent

counsels against permitting the requested amendment under these circumstances.

               The Foman factors do as well. As the Supreme Court noted in that case, leave to

amend may be denied where there is “undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed, [or] undue

prejudice to the opposing party by virtue of allowance of the amendment . . . .” Foman v. Davis, 371

U.S. 178, 182 (1962). Undue delay, dilatoriness, and repeated failure to cure the pleading deficiency

are plainly apparent in the present case. The township board denied Paige’s text amendment

application in November 2017. Plaintiffs waited a year before brining suit in November 2018. They

then filed amended complaints in June and July 2019, never alleging that alternatives to applying

for a “text amendment” would be futile. The prejudice to defendant can also be presumed, given


                                                  6
Case 2:18-cv-13443-BAF-DRG ECF No. 91, PageID.2190 Filed 02/09/21 Page 7 of 7




its interest, and the public’s interest, in “the finality of judgments and the expeditious termination

of litigation.” Pond, 674 F. App’x at 472 (quoting Moore v. City of Paducah, 790 F.2d 557, 559

(6th Cir. 1986)). Having considered the Foman factors, along with plaintiffs’ failure to offer a

“compelling explanation” for seeking leave to amend before judgment was entered against them,

the Court concludes that the requested amendment should not be permitted.

               For the reasons stated above,



               IT IS ORDERED that plaintiffs’ motion [docket entry 86] for reconsideration and

for leave to file a third amended complaint is denied.



               IT IS FURTHER ORDERED that defendant’s motion [docket entry 87] for leave to

respond to plaintiffs’ motion for leave to amend is denied as moot.



                                               s/Bernard A. Friedman
                                               BERNARD A. FRIEDMAN
Dated: February 9, 2021                        SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan




                                                  7
